Gary R. Henrie Attorney at Law 3518 N. 1450 W. Telephone:801-310-1419 Pleasant Grove, UT84062 E-mail:grhlaw@hotmail.com November 5, 2012 Via EDGAR THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION Mr. Larry Spirgel Assistant Director Division of Corporation Finance Washington, D.C. 20549-0404 Re: Meganet Corporation Amendment No. 8 to Form S-1 Filed October 24, 2012 File No. 333-176256 Dear Mr. Spirgel: As outside counsel to Meganet Corporation (the “Company”), I have prepared this letter with management and the Company’s outside auditors in response to the staff’s verbal comment via telephone on November 1, 2012, regarding the Company’s registration statement on Form S-1.The comment is reproduced below in bold italics and followed by the Company’s response. 1. The verbal comment was that legal opinion attached to the Form S-1 filing as Exhibit 5.1 should be of a current date. Response:A legal opinion of current date is attached to Form S-1, Amendment 9 as Exhibit 5.1. Very truly yours, /s/ Gary R. Henrie Gary R. Henrie Outside Counsel to the Company
